       Case 3:13-cr-00130-JAG Document 1295 Filed 06/08/20 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA

       Plaintiff

                   v.
                                                 Criminal No. 13-00130-001 (JAG)
MIGUEL A CANALES-VILLALONGO

       Defendant


                        MOTION FOR EXTENSION OF TIME

TO THE HONORABLE JAY A. GARCIA-GREGORY,
UNITED STATES DISTRICT JUDGE
FOR THE DISTRICT OF PUERTO RICO

       COMES NOW, DENI RODRIGUEZ, U.S. PROBATION OFFICER OF THIS

HONORABLE COURT, and respectfully submits and requests as follows:

       On   September     29,     2015,    the    defendant     Miguel    Canales-

Villalongo was sentenced to 97 months of imprisonment as to Count

One,    which   charged     him     with   violating      21    U.S.C.    §§   846,

841(b)(1)(B)    and     860:    Conspiracy       to   possess   with     intent   to

distribute at least 2 but less than 3.5 kilograms of cocaine within

a protected location; and 60 months of imprisonment, to be served

consecutively, as to Count Five which charged him with violating

18 U.S.C. 924(c)(1)(A); Possession of a firearm in furtherance of

a drug trafficking crime.           His total sentence was 157 months of

imprisonment followed by 8 years of supervised release.                           Mr.

Canales is serving his sentence at FCI Allenwood Low in Allenwood,
        Case 3:13-cr-00130-JAG Document 1295 Filed 06/08/20 Page 2 of 3



PA.   His projected date for release from confinement is August 31,

2025.

      On June 2, 2020, Mr. Canales filed a Motion for Compassionate

Release from Custody and Home Confinement placement at docket

number 1291. On June 3, 2020, the Court held the Motion in abeyance

and ordered the Government and the Probation Office to file a

response to the Motion by June 8, 2020 (See docket 1292).

      On June 5, 2020, the undersigned was assigned the preparation

of a Motion in Compliance with the Court’s order at docket 1292.

This officer has been in contact with the Government and FCI

Allenwood’s Legal Division to obtain information that may assist

the Court to rule on Mr. Canales’ motion.         Nonetheless, efforts to

obtain information have been limited by confidentiality issues

regarding Mr. Canales’ medical information.           A formal request for

release of information was sent to FCI Allenwood’s Legal Division,

but the information has not been provided yet.

      WHEREFORE, in view of these circumstances, and in an effort

to comply with our statutory duty of providing the Court with the

most accurate and complete information on the defendant, the

undersigned U.S. Probation Officer respectfully requests from this

Honorable Court to extend the date for filing the Motion in

Compliance to June 19, 2020, to allow the probation officer to

conduct the investigation.


                                     [2]
     Case 3:13-cr-00130-JAG Document 1295 Filed 06/08/20 Page 3 of 3



     I HEREBY CERTIFY that on June 8, 2020, I electronically filed

the foregoing motion with the Clerk of the Court using the CM/ECF

system   which   will   send    notification   of   such   filing   to   the

corresponding parties and to the defendant by regular mail.

     In San Juan, Puerto Rico, June 8, 2020.

                               Respectfully submitted,

                               LUIS O. ENCARNACION CANALES, CHIEF
                               U.S. PROBATION OFFICER


                               s/ Deni Rodriguez
                               Deni Rodriguez
                               U.S. Probation Officer
                               U.S. Federal Bldg. & Courthouse
                               150 Carlos Chardón Ave., Ste. 400
                               San Juan, P.R. 00918-1741
                               Tel. 787-281-1595
                               deni_rodriguez@prp.uscourts.gov




                                     [3]
